Case: 10-20653     Document: 00511551506         Page: 1     Date Filed: 07/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2011
                                     No. 10-20653
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAIME ZAMORA, also known as Jimmy, also known as Primo, also known as
Tio,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-476-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jaime Zamora appeals his guilty plea conviction for conspiracy to possess
with the intent to distribute five kilograms or more of cocaine. Zamora argues
that the district court plainly erred by failing to strictly comply with Federal
Rule of Criminal Procedure 11 when admonishing him of his rights at the
rearraignment proceeding. Specifically, Zamora contends that the court failed
to advise him of the court’s authority to order restitution, as required by Rule


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20653       Document: 00511551506   Page: 2   Date Filed: 07/26/2011

                                   No. 10-20653

11(b)(1)(K). He acknowledges that no restitution was ordered and that the
district court complied with every other aspect of Rule 11.
      Because Zamora failed to object in the district court, our review is limited
to plain error. See United States v. Vonn, 535 U.S. 55, 58-59 (2002). “[A]
defendant who seeks reversal of his conviction after a guilty plea, on the ground
that the district court committed plain error under Rule 11, must show a
reasonable probability that, but for the error, he would not have entered the
plea.” United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). “[T]he
burden of establishing entitlement to relief for plain error is on the defendant
claiming it . . . .” Id. at 82. Zamora has pointed to nothing in the record to show
that but for the court’s omission, he would not have pleaded guilty. Therefore,
Zamora has not met his burden to establish that he is entitled to relief for plain
error. See id. at 83.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2